UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. February 28, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments100.7% Rate (%) Date Amount ($) Value ($) Alabama.9% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 3/7/15 4,000,000 a 4,000,000 California2.7% Alameda County Industrial Development Authority, Revenue (Golden West Paper Converting Corporation Project) (LOC; Bank of the West) 0.06 3/7/15 3,315,000 a 3,315,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.05 3/7/15 2,215,000 a 2,215,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Union Bank NA) 0.04 3/7/15 4,610,000 a 4,610,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.05 3/7/15 2,310,000 a 2,310,000 Colorado2.9% Deutsche Bank Spears/Lifers Trust (Series DBE-1129 X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.14 3/7/15 2,500,000 a,b,c 2,500,000 RBC Municipal Products Inc. Trust (Series E-25) (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.04 3/7/15 11,000,000 a,b,c 11,000,000 Connecticut.1% Connecticut Development Authority, IDR (AcuCut, Inc. Project) (LOC; TD Bank) 0.15 3/7/15 410,000 a 410,000 Delaware3.6% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.01 3/7/15 15,000,000 a 15,000,000 Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/15 2,000,000 2,032,588 Florida11.2% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 3/7/15 7,200,000 a,b,c 7,200,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.04 3/7/15 19,400,000 a 19,400,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.10 6/10/15 6,000,000 6,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Northern Trust Company) 0.30 3/7/15 4,000,000 a 4,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.05 3/25/15 4,800,000 4,800,000 Palm Beach County, Public Improvement Revenue (Biomedical Research Park Project) (Deutsche Bank Spears/Lifers Trust (Series DB-184) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 3/7/15 3,905,000 a,b,c 3,905,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.15 3/7/15 1,815,000 a 1,815,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.09 4/8/15 3,000,000 3,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.12 6/12/15 3,000,000 3,000,000 Georgia2.9% Bartow County Development Authority, Revenue (VMC Specialty Alloys LLC Project) (LOC; Comerica Bank) 0.10 3/7/15 3,350,000 a 3,350,000 Fulton County Development Authority, Revenue (King's Ridge Christian School Project) (LOC; Branch Banking and Trust Co.) 0.03 3/7/15 8,900,000 a 8,900,000 Macon County Development Authority, IDR (Swartz Ag, LLC Project) (LOC; Branch Banking and Trust Co.) 0.08 3/7/15 1,580,000 a 1,580,000 Illinois3.0% Channahon, Revenue (Morris Hospital) (LOC; U.S. Bank NA) 0.02 3/7/15 6,535,000 a 6,535,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; FHLB) 0.04 3/7/15 7,370,000 a 7,370,000 Indiana2.3% Noblesville, EDR (GreyStone Apartments Project) (LOC; Bank of America) 0.09 3/7/15 10,640,000 a 10,640,000 Iowa2.6% Iowa, Special Obligation Revenue (IJOBS Program) 5.00 6/1/15 1,000,000 1,012,432 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.07 3/7/15 11,000,000 a 11,000,000 Kansas1.9% Kansas Department of Transportation, Highway Revenue (Liquidity Facility; Wells Fargo Bank) 0.01 3/7/15 3,700,000 a 3,700,000 Wichita, GO Temporary Notes 0.30 10/15/15 5,000,000 5,000,750 Kentucky2.3% Carroll County, Environmental Facilities Revenue, Refunding (Kentucky Utilities Company Project) (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.02 3/7/15 5,000,000 a 5,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1314) (Kentucky Economic Development Finance Authority, Revenue (Catholic Health Initiatives)) (Liquidity Facility; Deutsche Bank AG) 0.13 3/7/15 5,720,000 a,b,c 5,720,000 Louisiana3.2% Ascension Parish, Revenue (BASF Corporation Project) 0.10 3/7/15 1,500,000 a 1,500,000 Ascension Parish Industrial Development Board, Revenue (International Matex Tank Terminals - Geismar Project) (LOC; FHLB) 0.02 3/7/15 9,000,000 a 9,000,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.02 3/7/15 4,500,000 a 4,500,000 Maryland1.2% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.07 3/7/15 800,000 a 800,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.05 4/6/15 5,000,000 5,000,000 Massachusetts3.5% Massachusetts Development Finance Agency, Revenue (New Bedford Waste Issue) (LOC; U.S. Bank NA) 0.04 3/7/15 2,225,000 a 2,225,000 Massachusetts School Building Authority, Subordinated Dedicated Sales Tax BAN 5.00 7/16/15 4,000,000 4,073,190 University of Massachusetts Building Authority, Project Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.03 3/7/15 10,000,000 a 10,000,000 Minnesota1.0% North Saint Paul-Maplewood-Oakdale Independent School District Number 622, GO Aid Anticipation Certificates of Indebtedness 2.00 9/15/15 1,500,000 1,515,120 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.06 4/2/15 3,000,000 3,000,000 Missouri1.1% Kansas City, Special Obligation Revenue, Refunding (Chouteau I-35 Project) (LOC; JPMorgan Chase Bank) 0.03 3/7/15 4,995,000 a 4,995,000 Nebraska1.1% Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.05 3/17/15 5,000,000 5,000,000 Nevada2.2% Clark County, GO Notes, Refunding (Las Vegas Convention and Visitors Authority) 5.00 7/1/15 1,000,000 1,016,250 Clark County, GO Notes, Refunding (Liquidity Facility; State Street Bank and Trust Co.) 0.02 3/7/15 8,200,000 a 8,200,000 Nevada, GO Notes (Water Pollution Control Revolving Fund Matching Bonds) 2.00 8/1/15 1,000,000 1,007,661 New Jersey1.1% Little Falls Township, GO Notes, (BAN and Tax Appeal Refunding BAN) 1.00 12/18/15 2,447,000 2,455,362 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 2,500,000 2,503,509 New York5.5% New York City, GO Notes (LOC; Sumitomo Mitsui Banking Corporation) 0.02 3/7/15 11,000,000 a 11,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.03 3/7/15 15,000,000 a 15,000,000 North Carolina2.0% North Carolina, LOR, Refunding (Citigroup ROCS, Series RR II R-14089) (Liquidity Facility; Citibank NA) 0.03 3/7/15 2,800,000 a,b,c 2,800,000 North Carolina Capital Facilities Finance Agency, Revenue (Montessori Children's Center, Inc.) (LOC; Bank of America) 0.03 3/7/15 1,650,000 a 1,650,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.02 3/7/15 5,035,000 a 5,035,000 Ohio2.2% Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.10 3/7/15 1,690,000 a 1,690,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.10 3/7/15 1,715,000 a 1,715,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 7,000,000 7,020,160 Oregon1.1% Oregon Department of Administrative Services, COP 5.00 5/1/15 5,000,000 5,041,665 Pennsylvania7.3% Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wells Fargo Bank) 0.18 3/7/15 1,000,000 a 1,000,000 Lancaster Industrial Development Authority, Revenue (Henry Molded Products, Inc. Project) (LOC; M&T Trust) 0.32 3/7/15 720,000 a 720,000 Luzerne County Industrial Development Authority, Revenue (Cornell Iron Works Project) (LOC; Bank of America) 0.18 3/7/15 1,000,000 a 1,000,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Trust) 0.07 3/7/15 2,630,000 a 2,630,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.17 3/7/15 11,800,000 a 11,800,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 3/7/15 4,300,000 a 4,300,000 RBC Municipal Products Inc. Trust (Series E-29) (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 3/7/15 7,000,000 a,b,c 7,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.05 5/18/15 3,650,000 3,650,000 York County Industrial Development Authority, Revenue (Riach Family Limited Partnership Project) (LOC; M&T Trust) 0.27 3/7/15 1,055,000 a 1,055,000 York County Industrial Development Authority, Revenue (York Sheet Metal, Inc. Project) (LOC; M&T Trust) 0.27 3/7/15 920,000 a 920,000 South Carolina2.2% Oconee County School District, GO Notes 5.00 3/1/16 3,000,000 3,142,560 South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 1.00 4/15/15 7,000,000 7,007,611 Tennessee10.8% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 3/7/15 13,275,000 a 13,275,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.05 3/7/15 6,555,000 a 6,555,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.05 3/17/15 9,000,000 9,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Sumitomo Mitsui Trust Bank, Ltd.) 0.07 4/2/15 5,000,000 5,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Sumitomo Mitsui Trust Bank, Ltd.) 0.06 5/19/15 4,000,000 4,000,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.02 3/2/15 12,790,000 a 12,790,000 Texas13.4% Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.06 3/30/15 3,710,000 3,710,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.05 3/31/15 5,000,000 5,000,000 Dallas, GO Notes (Equipment Acquisition Contractual Obligations) 5.00 8/15/15 800,000 817,571 Denton County, GO Notes, Refunding (Permanent Improvement Bonds) 2.00 7/15/15 705,000 709,714 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.05 4/6/15 4,000,000 4,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.10 6/11/15 5,400,000 5,400,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.03 3/7/15 7,000,000 a 7,000,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.03 3/7/15 7,000,000 a 7,000,000 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue, Refunding (Baylor College of Medicine) (LOC; Barclays Bank PLC) 0.02 3/7/15 6,200,000 a 6,200,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.16 5/15/15 5,000,000 5,000,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 3/7/15 10,000,000 a 10,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; Landesbank Hessen-Thueringen Girozentrale) 0.05 3/7/15 8,000,000 a 8,000,000 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/15 600,000 613,419 Virginia1.3% Alexandria Industrial Development Authority, Headquarters Facilities Revenue (American Academy of Otolaryngology-Head and Neck Surgery Foundation, Inc.) (LOC; Bank of America) 0.02 3/7/15 6,310,000 a 6,310,000 Washington.5% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.09 3/7/15 2,510,000 a 2,510,000 Wisconsin3.6% Middleton, Note Anticipation Notes 1.50 12/15/15 2,500,000 2,505,247 Oak Creek, GO Promissory Notes 2.00 4/1/15 2,550,000 2,553,848 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 7/23/15 3,000,000 3,009,478 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 10/23/15 3,000,000 3,014,508 Wisconsin, Transportation Revenue 5.00 7/1/15 750,000 762,062 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.10 7/6/15 5,000,000 5,000,000 Total Investments (cost $472,024,705) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities amounted to $40,125,000 or 8.6% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 472,024,705 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Money Market Fund, Inc. By: /s/ Bradley J.
